1
2
3
4
5
6
7
8
9              IN THE UNITED STATES DISTRICT COURT
10           FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                                 Case No. CV 19-5112 -ODW (MRW)
13    KELLEN CLARKE,
                        Plaintiff,               ORDER DISMISSING ACTION
14                                               WITH PREJUDICE
15                 v.
16    CITY OF ATASCADERO POLICE
      DEPARTMENT, et al.,
17
                        Defendants.
18
19
           The Court dismisses the action with prejudice for failure to prosecute and
20
     for failure to respond to court orders.
21
                                               ***
22
           1.     This is a pro se civil rights action. Plaintiff alleges that several
23
     members of the Atascadero police department used excessive force against him
24
     during a 2018 arrest. (Complaint at 5-6.)
25
           2.     Magistrate Judge Wilner reviewed Plaintiff’s complaint. 28 U.S.C.
26
     § 1915(e)(2). (Docket # 5.) Judge Wilner authorized service of the complaint
27
     on three individual officers (Virgil, Mobley, and Meyers). 28 U.S.C. § 1915(d).
28
1    The action was dismissed with leave to amend against other parties. All
2    “official capacity” claims were also dismissed.
3          3.     Judge Wilner’s screening order directed the U.S. Marshals Service
4    to serve the complaint on the defendants on Plaintiff’s behalf. However, the
5    screening order informed Plaintiff that he might be required to provide the
6    Marshals Service with more information about the named defendants if there
7    was difficulty in effecting service.
8          4.     That’s what happened here. The Marshals Service filed process
9    returns with the Court indicating that it was not able to serve any of the
10   defendants. (Docket # 8-10.) The Atascadero police department reported that it
11   never had an employee named Meyers. Moreover, the other two officers no
12   longer work for the department; no forwarding address was available.
13         5.     Judge Wilner informed Plaintiff of this in November 2019. (Docket
14   # 11.) The order required Plaintiff to provided the Marshals Service with more
15   information about the putative defendants so they could be identified, located
16   and served with process.
17         6.     Judge Wilner’s order gave Plaintiff until December 2019 to
18   respond. Plaintiff failed to file a timely response.
19         7.     Judge Wilner then issued an order to show cause why the action
20   should not be dismissed for failure to prosecute or to obey court orders. (Docket
21   # 12.) The order (like the previous one) specifically informed Plaintiff that his
22   action was subject to dismissal under Federal Rule of Civil Procedure 41. The
23   order also cited the Ninth Circuit’s recent opinion (Applied Underwriters, Inc. v.
24   Lichtenegger, 913 F.3d 884 (9th Cir. 2019)) regarding dismissal of civil actions.
25         8.     Again, Plaintiff failed to file a response. To date, Plaintiff has not
26   filed anything in this Court since commencing the action. None of the
27   defendants has been served with process.
28
                                                2
1                                            ***
2          9.     Rule 41(b) provides that if a plaintiff “fails to prosecute or to
3    comply with these rules or a court order, a defendant may move to dismiss the
4    action or any claim against it.” Dismissal also may be ordered by the Court
5    sua sponte. Link v. Wabash R.R., 370 U.S. 626, 629-30 (1962).
6          10.    Rule 41(b) authorizes a court to dismiss a civil action when a
7    plaintiff has not filed a required pleading “after being given leave to do so and
8    has not notified the court of his intention not to file” that document. Harris v.
9    Magnum, 863 F.3d 1133, 1142 (9th Cir. 2017). Rule 41(b) applies when a court
10   “mandate[s] the filing” of a pleading and “indicate[s] that failure to do so would
11   result in dismissal” under the rule. Applied Underwriters, 913 F.3d at 892.
12         11.    A district court must consider a variety of factors before dismissing
13   an action under Rule 41(b). They are: the public’s interest in the expeditious
14   resolution of litigation; the court’s need to manage its docket; the risk of
15   prejudice to defendants; the public policy favoring disposition of cases on their
16   merits; and the availability of less drastic alternatives to dismissal. Omstead v.
17   Dell, Inc., 594 F.3d 1081, 1084 (9th Cir. 2010); Yourish v. Cal. Amplifier, 191
18   F.3d 983, 986 (9th Cir. 1999).
19                                           ***
20         12.    In the present action, dismissal is appropriate. Plaintiff did not
21   respond to any of the magistrate judge’s orders directing Plaintiff to provide
22   more information about his alleged tortfeasors so they could be served with
23   process. Plaintiff’s failure to respond to the Court’s orders demonstrates that he
24   has no interest in advancing the action on the merits of his claim.
25         13.    By contrast, the Court, the defense, and the public have a strong
26   interest in terminating this action. Furthermore, because Plaintiff is a pro se
27   litigant who has not abided by the Court’s recent orders, no sanction short of
28
                                                3
1    dismissal will be effective in moving this case forward.1 Omstead, 594 F.3d at
2    1084. The Court finds that dismissal is appropriate under Rule 41(b). Applied
3    Underwriters, 913 F.3d at 892.
4          Accordingly, this action is DISMISSED with prejudice.
5          IT IS SO ORDERED.
6
7    Dated: _February 5, 2020              ________________________________
8                                          HON. OTIS D. WRIGHT II
                                           UNITED STATES DISTRICT JUDGE
9
10
     Presented by:
11
12
13   ____________________________________
14   HON. MICHAEL R. WILNER
     UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26         1
                  The Court notes that Mr. Clarke failed to meaningfully participate
     in another civil action he filed regarding his recent detention. Clarke v.
27   Parkinson, CV 18-6452 ODW (MRW) (C.D. Cal.). The Court entered summary
     judgment against Plaintiff; he neither responded to the defense motion nor
28   appealed the adverse decision.
                                              4
